Exhibit 10.5

 

  

CONTRACTORS AGREEMENT

 

between

 

GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED

Ogier House, The Esplanade,

St Helier, Jersey, JE4 9WG

(Hereinafter referred to as “GGCRL”)

 

and

 

MEGO-GOLD LLC

2a Tamanian Street, Apt 2,

Yerevan, Republic of Armenia

(Hereinafter referred to as “Mego Gold”)

 

and

 

GETIK MINING COMPANY LLC

1/1 Zarobian Street,

Yerevan, Republic of Armenia

(Hereinafter referred to as “Getic Mining”)

 

and

 

Viking Investment Limited

Company Number: 1494660

Unit 1109, 11F, Dominion Centre

45-49 Queens Rd East

Wanchai, Hong Kong

(Hereinafter referred to as “Viking”)

 

 

and

 

CREO DESIGN (PROPRIETARY) LIMITED

(Reg. No 2001/002736/07)

(“Creo’)

 

 

 
 

--------------------------------------------------------------------------------

 

 





 



TABLE OF CONTENTS

 

1.

PARTIES

3

2.

DEFINITIONS AND INTERPRETATION

3

3.

INTRODUCTION

5

4.

APPOINTMENT OF CREO AS CONT RACTOR

5

5.

DURATION OF AGREEMENT

6

6.

TERMINATION OF AGREEMENT

6

7.

PAYMENT TO CREO

7

8.

OBLIGATIONS OF GGCRL, MEGO-GOLD, GETIK MINING, VIKING

7

9.

PAYMENT TO CREO

7

10.

OBLIGATIONS OF CREO

8

11.

MANAGEMENT REPORTS

8

12.

GOOD FAITH

9

13.

RIGHT TO SUB-CONTRACT

9

14.

ASSIGNMENT

9

15.

CONFIDENTIALITY

9

16.

BREACH

10

17.

DOMICILIUM

10

18.

JURISDICTION AND GOVERNING LAW

11

19.

ARBITRATION

11

20.

SEVERABILITY

13

21.

GENERAL

13

 

 

APPENDICES

Appendix 1: Schedule of Fees and responsibilities

 

 

 
2 Page

--------------------------------------------------------------------------------

 

 

1.

PARTIES

 

1.1.

Global Gold Consolidated Resources Limited, a company incorporated in St Helier,
Jersey and whose registered office is at Ogier House, The Esplanade, St Helier,
Jersey, JE4 9WG.

 

1.2.

Mego-Gold LLC, a company incorporated in the Republic of Armenia and whose
registered office is at 2a Tamanian Street, Apt 2, Yerevan, Republic of Armenia.

 

1.3.

Getik Mining Company LLC, a company incorporated in the Republic of Armenia and
whose registered office is at 1/1 Zarobian Street, Yerevan, Republic of Armenia.

 

1.4.

Viking Investment Limited, a company incorporated in the Hong Kong and whose
registered office is at Unit 1109, 11F, Dominion Centre, 45-49 Queens Rd East,
Wanchai, Hong Kong.

 

1.5.

Creo Design (Propriety) Limited (Registration No. 1999/05565/07), a company
incorporated in the Republic of South Africa and whose registered office is at
Unit 17, 9 on Quantum, Techno Park, Stellenbosch.     

 

2.

DEFINITIONS AND INTERPRETATION

 

2.1

In this Agreement the following words and expressions shall have the following
meanings unless otherwise required by the context in which they are used-

 

 

“the Agreement”

this Agreement and all schedules, annexures, attachments, addenda and variations
or amendments thereof duly effected in terms of the provisions of this
Agreement;

 

 

“Day”

any day other than a Saturday, Sunday or official public holiday in the Republic
of South Africa;

 

 

“Master Budget Plan”

The approved programme and schedule forecast of activity completion and
financial requirements for the successful completion of a feasibility study on
the Toukhmanuk and Getik Deposit as per Appendix 1;

 

 

“GGCRL”

Global Gold Consolidated Resources Limited, more fully described in 1.1 above;

 

 

“Mego-Gold”

Mego-Gold LLC, more fully described in 1.2 above;

 

 

“Getik Mining”

Getik Mining Company LLC, more fully described in 1.3 above;

 

 

 
3 Page

--------------------------------------------------------------------------------

 

 

 

“Viking”

Viking Investment Limited, more fully described in 1.4 above;

 

 

“Party” and “Parties”

GGCRL, Mego-Gold, Getik Mining, Viking and  Creo Design;

 

 

“Creo”

Creo Design (Proprietary) Limited (Registration No. 2001/002736/07), more fully
described in 1.2 above;

 

 

“the Signature Date”

the date of signature of the last of the Parties to sign this Agreement;

 

 

“the Site”

the geographical area(s) in respect of which the Mineral Rights are held;

 

 

“the Schedule”

all schedules, annexures, attachments, addenda and variations or amendments
thereof duly effected in terms of the provisions of this Agreement;

 

 

“the Termination Date”

the date referred to in 8 below;

 

 

“the Work”

all the work done by Creo Design for GGCRL, Mego-Gold, and Getik Mining in terms
of this Agreement in respect of mine planning and design, technical advice and
recommendations, including geological, engineering and metallurgical work
necessary for the successful completion of a bankable feasibility study to be
performed on the Toukhmanuk and Getik Deposit.

 

2.2

If any provision in a definition is a substantive provision, conferring rights
or imposing obligations on any party, effect shall be given thereto as if such
provision were a substantive provision in the body of the Agreement,
notwithstanding that such provision is only contained in the relevant
definition.      

2.3

Unless inconsistent with the context in which it is used in this Agreement, a
word or an expression which denotes:

 

2.3.1

any gender includes the other genders;

 

2.3.2

a natural person includes a body corporate, form or association of persons and
vice versa;

 

2.3.3

the singular includes the plural and vice versa.

 

 

 
4 Page

--------------------------------------------------------------------------------

 

 

2.4

Derivatives of any word or expression and cognate words and expressions shall
have corresponding meanings, unless inconsistent with the context in which they
are used in this Agreement.

2.5

The headings to the paragraphs in this Agreement shall not be used in the
interpretation thereof.

 

2.6

When any number of days is prescribed in this Agreement, same shall be reckoned
exclusively of the first and inclusively of the last day unless the last day
falls on a Saturday, Sunday or public holiday in the Republic of South Africa,
in which case the last day shall be the next succeeding day which is not a
Saturday, Sunday or public holiday in the Republic of South Africa.

 

2.7

Where figures are referred to in numerals and in words, if there is any conflict
between the two, the words shall prevail.

 

2.8

The schedules and addenda to this Agreement form an integral part hereof and
words and expressions defined in this Agreement shall bear, unless the context
otherwise requires, the same meaning in such schedules.

 

2.9

All references to a statutory provision or enactment shall include references to
any amendment, modification or re-enactment of any such provision or enactment
(whether before or after the Signature Date), to any previous enactment which
has been replaced or amended and to any regulation or order made under such
provision or enactment.

 

3.

INTRODUCTION

 

3.1

GGCRL, Mego-Gold, Getik Mining, Viking, after consultation with Creo and with
its approval, wishes to contract Creo to manage all technical work required for
a feasibility study to be carried out for GGCRL, Mego-Gold, Getik Mining on the
basis set out in this Agreement. GGCRL, Mego-Gold, Getik Mining, Viking is
prepared to contract with Creo on such basis and this Agreement accordingly
records the terms and the conditions of the Agreement between the Parties.

 

3.2

Viking will be responsible for the initial funding of the exploration and
payment of Creo until such time that GGCRL, Mego-Gold; Getik Mining will take
over the funding responsibility. GGCRL will embark on a public listing on the
AIM in London to raise funding in order to develop the Toukhmanuk and Getik
deposits. Viking will be reimbursed for the actual exploration cost by GGCRL on
admission and availability of funds raised. To compensate Viking for prefunding
GGCRL’s exploration work, Viking will charge a fee of 10% of funds spent to
date.

 

4.

APPOINTMENT OF CREO AS CONT RACTOR

 

4.1

GGCRL, Mego-Gold, Getik Mining, Viking herewith appoints Creo as contractor to
manage all technical work for GGCRL, Mego-Gold, Getik Mining, Viking in respect
of the feasibility study to be performed on the Toukhmanuk and Getik deposits in
the Republic of Armenia . Initially the appointment focuses on Getik but will
later extend to Toukhmanuk with an additional schedule.

 

 

 
5 Page

--------------------------------------------------------------------------------

 

 

4.2

CREO accepts its appointment in terms of 4.1 above as contractor to carry out
the Work in respect of the Mineral Rights.

4.3

The appointment in terms of 4.1 above and the acceptance thereof in terms of 4.2
above are both subject to the terms and conditions of this Agreement.

 

5.

DURATION OF AGREEMENT

 

5.1

This Agreement shall commence on the Signature Date.

 

5.2

This Agreement shall continue in operation until terminated in terms of the
provisions of 6 below.

 

6.

TERMINATION OF AGREEMENT

 

6.1.

This Agreement shall continue in operation for an indefinite period until-

 

6.1.1.

Save as set out herein, this Agreement is terminated-

 

6.1.1.1.

by mutual agreement between the Parties;

 

 

or

 

6.1.1.2.

on 30 (thirty) Days written notice of termination given by either Party to the
other Party.      

 

6.2.

Notwithstanding the provisions of 6.1.1 above, either Party may terminate this
Agreement with immediate effect by written notice given to the other Party given
upon or after the occurrence of any of the following events:

 

6.2.1.

The making of an order, passing of a resolution or the taking of any other step
for the winding-up, dissolution, liquidation, judicial management, placement
under curatorship, placement in the hands of a receiver or the deregistration of
a Party, otherwise than for the purpose of the reorganisation or restructuring
of the Party or its amalgamation with another corporate entity;

 

6.2.2.

The commission by a Party of an act of insolvency as defined in the Insolvency
Act, No. 24 of 1936 (as amended or replaced from time to time) or, being a
juristic person, a commission of an act that would be an act of insolvency if
committed by a natural person;

 

6.2.3.

The cessation of business by a Party or the making or attempting by a Party to
make a compromise with its creditors generally;

 

6.2.4.

The cancellation of this Agreement in terms of the provisions of 16 below.

 

 
6 Page

--------------------------------------------------------------------------------

 

 

6.3.

Notwithstanding the provisions of 6.1 and 6.2 above-

 

6.3.1.

GGCRL, Mego-Gold, Getik Mining, Viking shall further be entitled to terminate
this Agreement with immediate effect by written notice given to Creo, in the
event of a change in the shareholding in Creo without the prior written consent
thereto of GGCRL, Mego-Gold, Getik Mining, Viking.

 

6.3.2.

The Parties shall by mutual agreement be entitled to terminate this Agreement
should they agree that it is not feasible to proceed with the Work.

 

7.

PAYMENT TO CREO

 

Creo shall be paid for the Work done by it for GGCRL, Mego-Gold, Getik Mining,
Viking in terms of this Agreement (“the Work”) and Schedule I, on the basis set
out in 9 below

 

8.

OBLIGATIONS OF GGCRL, MEGO-GOLD, GETIK MINING, VIKING

 

8.1

GGCRL, Mego-Gold, Getik Mining, Viking will provide the funding as per the
approved Master Budget Plan (Appendix I) and provide the in-country
infrastructure, transport and accommodation to allow Creo perform the Work in an
efficient and effective manner.

 

8.2

GGCRL, Mego-Gold, Getik Mining, Viking shall, at is own cost, take all steps and
do all things necessary to ensure that the Mineral Rights remain current and in
force for the duration of this Agreement.

 

8.3

GGCRL, Mego-Gold, Getik Mining, Viking shall take all steps and do all things
necessary to ensure that Creo has such access to the Site and to water and
electricity on it as may be necessary to enable Creo to perform its obligations
under this Agreement.

 

8.4

GGCRL, Mego-Gold, Getik Mining, Viking shall take all steps and do all things
necessary to ensure that all legal requirements pertaining to prospecting and
mining authorisations are timeously executed to enable Creo perform its
obligations under this Agreement.

 

8.5

GGCRL, Mego-Gold, Getik Mining, Viking will arrange public liability insurance
in respect of all activities connected with the performance of the Work. The
insurance shall be for the benefit of both the Parties and shall cover all
potential risks to which the Parties may be exposed to third parties, including
any person employed on or having access to the Site.

 

9.

Payment to CREO

 

9.1

Creo shall on a monthly basis submit a tax invoice to the amount as set out in
the Master Budget Plan - Schedule I, to account GGCRL, Mego-Gold, Getik Mining,
Viking in respect of all costs incurred and/or funding made available by it in
terms of Schedule 1, which accounting shall include the right of access by
GGCRL, Mego-Gold, Getik Mining, Viking to all relevant records and books of
account held by Creo in respect of such costs and/or funding.

 

 

 
7 Page

--------------------------------------------------------------------------------

 

 

10.

obligations of CREO

 

10.1.

Creo will act as an independent contractor subject to any lawful instruction
given to it by GGCRL, Mego-Gold, Getik Mining, Viking with regard to the
performance of Creo’s obligations under this Agreement. Creo will accordingly
have the obligation to ensure that-

 

10.1.1.

The Work is properly supervised and managed by duly qualified and competent
personnel;

 

10.1.2.

All statutory and legal requirements in respect of personnel, equipment and the
Work will be duly and fully complied with;

 

10.2.

Creo shall conduct the Work in such a manner that the surface of the Site will
only be disrupted to the extent reasonably required for the proper execution of
the Work.

 

10.3.

Creo shall execute the Work strictly in accordance with the terms and conditions
applicable to the Mineral Rights and as may be imposed by any environmental
management programme applicable from time to time to the Site.

 

10.4.

Creo shall further ensure that the surface of the Site is properly rehabilitated
on conclusion of the Work and that such rehabilitation complies with-

 

10.4.1.

Any applicable statutory provisions;

and

 



10.4.2.

the provisions of any environmental management programme applicable from time to
time to the Work and/or the Site.

 

10.5.

The cost of the performance by Creo of any of its obligations set out in this
clause 10 shall be part of the cost of the Work and will be reimbursed to Creo
in terms of Schedule 1.

 

11.

Management REPORTS

 

11.1

Creo undertakes to report in writing to GGCRL, Mego-Gold, Getik Mining, Viking
on a monthly basis with regard to-

 



11.1.1.

Progress and variance reports relating to the execution of the Master Budget
Plan and Critical Path Analysis with regard to the exploration drilling
programme, metallurgical test work and the bulk sampling programme and the
interpretation of the results thereof, as per Schedule I, conducted during the
month to which the report relates;

 

 

 
8 Page

--------------------------------------------------------------------------------

 

 

11.1.2.

Reconciliation of all expenditure taken place for the month reported on.

 

12.

GOOD FAITH

 

12.1

The Parties agree that they each-

 

12.1.1.

owe the other Party a duty of the utmost good faith:

 

12.1.2.

must do everything necessary to ensure the success of the Work and the
continuation of a sound commercial and legal relationship between the Parties.

 

12.2

The Parties agree that subject to any other applicable contractual arrangements
between them they must meet at least once a month (unless otherwise agreed to)
during every period of 12 (twelve) consecutive calendar months during the term
of this Agreement to discuss the Work and other matters relevant to this
Agreement. The representatives of each Party at any such meeting shall be 2
(two) persons nominated by GGCRL, Mego-Gold, Getik Mining, Viking and 2 (two)
persons nominated by Creo. A quorum shall be 2 (two) persons, one being a
representative of GGCRL, Mego-Gold, Getik Mining, Viking and the other being a
representative of Creo.

 

12.3

At any time, either Party may convene a meeting of the Parties by giving the
other Party not less than 7 (seven) days notice in writing.

 

12.4

All meetings between the Parties in respect of this Agreement shall be held at
such places as the Parties may agree from time to time.

 

13.

RIGHT TO SUB-CONTRACT

 

Creo shall have the right, at any time during the period this Agreement, to
sub-contract the whole or any of its obligations under this Agreement, subject
to the prior consent thereto of GGCRL, Mego-gold, Getik Mining and Viking which
consent shall not be withheld unreasonably.

 

14.

ASSIGNMENT

 

Subject to 12 above, no Party shall be entitled to cede or assign any of its
rights or obligations in terms of this Agreement without the prior written
consent thereto of the other Party, which consent shall not be unreasonably
withheld.

 

15.

CONFIDENTIALITY

 

The Parties shall treat as strictly confidential all information received or
obtained as a result of entering into or performing this Agreement and which
relates to:

 

 

 
9 Page

--------------------------------------------------------------------------------

 

 

15.1.

the provisions of this Agreement;

 

15.2.

the negotiations relating to this Agreement;

 

15.3.

the subject matter of this Agreement; and/or

 

15.4.

the other Party.

 

15.5.

A party may disclose information which would otherwise be confidential if and to
the extent that it is;

 

15.5.1.

required by law

 

15.5.2.

required by any securities exchange or regulatory or a government body to which
either or both of the Parties are subject, wherever situated, whether or not the
requirement for information has the force of law;

15.5.3.

required to vest the full benefit of this Agreement in either of the Parties;

 

15.5.4.

disclosed to the professional advisors, auditors and bankers of either of the
Parties;

 

15.5.5.

information that has come into the public domain through no fault of that Party;

or

 



15.5.6.

the other Party has given prior written approval to the disclosure.

 

16.

breach

 

Should any Party (“the defaulting Part”) commit a breach of any of the
provisions hereof, then the other Parties (“the aggrieved Party”) shall, if it
so wishes to enforce its rights hereunder, be obliged to give the other Party 7
(seven) days written notice to remedy the breach. If the defaulting Party fails
to comply with such notice, the aggrieved Party shall be entitled to cancel this
Agreement against the defaulting Party or to claim immediate payment and/or
performance by the defaulting Party of all of the defaulting Party’s obligations
whether or not the due date for payment and/or performance shall have arrived,
in either event without prejudice to the aggrieved Party’s rights to claim
damages.

 

17.

domicilium

 

17.1.

The parties choose as their domicilia citandi et executandi for all purposes
under this Agreement, whether in respect of court process, notices or other
documents or communications of whatsoever nature (including the exercise of any
option), the addresses contained in the relevant definitions in clause 1.

 

 

 
10 Page

--------------------------------------------------------------------------------

 

 

17.2.

Any notice or communication required or permitted to be given in terms of this
Agreement shall be valid and effective only if in writing but it shall be
competent to give notice by fax.

 

17.3.

Any Party may by notice to any other Party change the physical address chosen as
its domicilium citandi et executandi vis-à-vis that Party to another physical
address where postal delivery occurs in South Africa or its postal address or
its fax number, provided that the change shall become effective vis-à-vis that
addressee on the 7th business day from the receipt of the notice by the
addressee.

 

17.4.

Any notice to a Party –

 

17.4.1.

sent by prepaid registered post (by airmail if appropriate) in a correctly
addressed envelope to it at an address chosen as its domicilium citandi et
executandi to which post is delivered shall be deemed to have been received on
the 7th business day after posting (unless the contrary is proved);

or

 



17.4.2.

delivered by hand to a responsible person during ordinary business hours at the
physical address chosen as its domicilium citandi et executandi shall be deemed
to have been received on the day of delivery

 

17.5.

Notwithstanding anything to the contrary herein contained a written notice or
communication actually received by a Party shall be an adequate written notice
or communication to it notwithstanding that it was not sent to or delivered at
its chosen domicilium citandi et executandi.

 

18.

JURISDICTION and governing law

 

18.1.

This Agreement and any matter arising therefrom shall be governed by and
interpreted in accordance with the laws of South Africa.

 

18.2.

Subject to the provisions of clause 19 (Arbitration), the parties hereby consent
and submit to the non-exclusive jurisdiction of the High Court of South Africa
(Western Cape Division) in respect of any litigation arising hereunder.

 

19.

arbitration

 

19.1.

Save in respect of those provisions of the Agreement which provide for their own
remedies which would be incompatible with arbitration, a dispute which arises in
regard to –

 

19.1.1.

the interpretation of; or

 

19.1.2.

the carrying into effect of; or

 

 
11 Page

--------------------------------------------------------------------------------

 

 

19.1.3.

any of the parties' rights and obligations arising from; or

 

19.1.4.

the termination or purported termination of or arising from the termination of;
or

 

19.1.5.

the rectification or proposed rectification of

 

this Agreement, or out of or pursuant to this Agreement, (other than where an
interdict is sought or urgent relief may be obtained from a court of competent
jurisdiction) shall be submitted to and decided by arbitration.

 

19.2.

That arbitration shall be held –

 

19.2.1.

with only the parties and their representatives present thereat;

 

19.2.2.

at Cape Town.

 

It is the intention that the arbitration shall, where possible, be held and
concluded in 21 (twenty one) working days after it has been demanded.  The
parties shall use their best endeavours to procure the expeditious completion of
the arbitration.

 

19.3.

Save as expressly provided in this Agreement to the contrary, the arbitration
shall be subject to the arbitration legislation for the time being in force in
the Republic of South Africa.

 

19.4.

The arbitrator shall an impartial admitted attorney whether practising or
non-practising of not less than 10 years standing appointed by the parties or,
failing agreement by the parties within 14 days after the arbitration has been
demanded, at the request of either of the parties shall be nominated by the
President for the time being of the Cape Law Society (or its successor body in
the Western Cape), whereupon the parties shall forthwith appoint such person as
the Arbitrator.  If that person fails or refuses to make the nomination, either
Party may approach the High Court of South Africa to make such an appointment. 
To the extent necessary, the court is expressly empowered to do so.

 

19.5.

The parties shall keep the evidence in the arbitration proceedings and any order
made by any arbitrator confidential.

 

19.6.

The arbitrator shall be obliged to give his award in writing fully supported by
reasons.

 

19.7.

The provisions of this clause are severable from the rest of this Agreement and
shall remain in effect even if this Agreement is terminated for any reason.

 

19.8.

The arbitrator shall have the power to give default judgment if any Party fails
to make submissions on due date and/or fails to appear at the arbitration.

 

 

 
12 Page

--------------------------------------------------------------------------------

 

 

19.9.

The arbitrator, but acting as an expert and not as an arbitrator, may "make the
contract" between the parties by completing any gaps in the contract or by
determining any matter which has been or is left to be agreed upon by the
parties and on which they have not reached agreement.  In such a case the
arbitrator shall be entitled to reject any submissions made by the parties and
to make his own independent decision.  His decision shall be final and binding
on the parties.

 

19.10.

The arbitrator's award shall be final and binding on the parties to the
dispute. 

 

19.11.

The costs of any venue, arbitrator's remuneration, recording, transcription and
other costs and expenses ancillary to the hearing shall be borne by the parties
in equal shares and shall be recoverable, as costs in the cause under the
provisions of any award.  The parties, together with the arbitrator will agree
form time to time on the arbitrator's remuneration, which will be paid by the
parties in equal shares, upon receipt of invoices therefor.

 

20.

SEVERABILITY

 

Each provision in this agreement is severable from all others, notwithstanding
the manner in which they may be linked together grammatically or otherwise and
if in terms of any judgement or order, any provision, phrase, sentence,
paragraph or clause is found to be defective or unenforceable for any reason,
the remaining provisions, phrases, sentences, paragraphs and clauses shall
nevertheless continue to be full force. In particular and without limiting the
generality of the foregoing, the Parties hereto acknowledge their intention to
continue to be bound by this agreement notwithstanding that any provision may be
found to be unenforceable or voidable, in which event the provision concerned
shall be severed from the other provisions, each of which shall continue to be
of full force.

 

21.

GENERAL

 

21.1.

Any provision in this Agreement which is or may become illegal, invalid or
unenforceable in any jurisdiction affected by this Agreement shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability and shall be treated pro non scripto and severed from the
balance of this Agreement, without invalidating the remaining provisions of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

21.2.

Each Party shall bear its own costs incidental to the negotiation, drafting and
settlement of this Agreement.

 

21.3.

This Agreement may be executed in several counterparts, each of which shall
together constitute one and the same instrument.

 

21.4.

None of the parties shall be entitled to cede their rights or assign their
rights and obligations hereunder to any third party without the prior consent of
all of the other parties.

 

 

 
13 Page

--------------------------------------------------------------------------------

 

 

21.5.

No part of this Agreement shall constitute a stipulatio alteri in favour of any
person who is not a Party to the Agreement unless the provision in question
expressly provides that it does constitute a stipulatio alteri.

 

THUS DONE and signed at ____________this ___ day of __________ 2013

 

AS WITNESSES:

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 2.

 

 

 

 

 

 

 

 

for and on behalf of Global Gold Consolidated Resources Limited, who warrants
that he is duly authorised thereto

 

 

 

 

 



 

 





THUS DONE and signed at ____________this ___ day of __________ 2013



 

AS WITNESSES:

 

 



1.

                           

2.

               

for and on behalf of Mego-Gold LLC, who warrants that he is duly authorised
thereto

         



  

 

THUS DONE and signed at ____________this ___ day of __________ 2013

 

AS WITNESSES:

 

 



1.

                           

2.

               

for and on behalf of Getik Mining Company LLC, who warrants that he is duly
authorised thereto

         



 

 

 
14 Page

--------------------------------------------------------------------------------

 

 

 

THUS DONE and signed at ____________this ___ day of __________ 2013

 

AS WITNESSES:

 

 



1.

                           

2.

               

for and on behalf of Viking Investment Limited, who warrants that he is duly
authorised thereto

         



 

  

THUS DONE and signed at ____________this ___ day of __________ 2013

 

AS WITNESSES:

 

 



3.

                           

4.

               

for and on behalf of Creo Design (Pty) Ltd, who warrants that he is duly
authorised thereto

         



  

 

 
15 Page

--------------------------------------------------------------------------------

 

 

 

SCHEDULE I:

 

SCHEDULE OF SERVICES RENDERED BY CREO

 

 

1.            Services rendered by CREO to perform the Work as laid out in the
Master Budget Plan:

 

1.1          Technical input involving geological functions as part of a
exploration program and in strict compliance with JORC, including purchase of
equipment and liaising with equipment manufacturers, laboratories and
consultants.

 

1.2          Supervision functions will include the observance of the Health and
Safety aspects, site visits and monitoring of the contractors on site.

 

1.3          General administrative work relating to the involvement of Creo,
GGCRL, Mego-gold, Getik Mining and Viking in the exploration activities.

 

 

1.4

Costing: as per Master Budget Plan (Appendix I). A detail budget within the
framework of Appendix I will follow after the first site visit at Getik.  The
first month’s payment of $ 81,800 is payable on signature.  Thereafter an
invoice will be issued to Vicking/GGCRL on the 20th of every month for payment
within 5 days.

 

2.             Disbursements

Charged as a percentage of professional fees as laid out in the Master Budget
Plan within the framework presented below.  In-country infrastructure, transport
accommodation and subsistence to be provided by GGCRL, Mego-gold, Getik Mining
and Viking.

 

 

 
16 Page

--------------------------------------------------------------------------------

 

  

Appendix I

MASTER BUDGET PLAN

Getik Exploration budget and schedule

 

June

July

August

Sept

Oct

Nov

US$

Drilling 1

   

181,500

181,500

   

363,000

Logging

     

23,585

23,585

23,585

70,755

Core sampling

     

11,500

11,500

11,500

34,500

Mapping, rock chip sampling 2

 

22,000

22,000

     

44,000

Geophysics  3

 

110,000

       

110,000

Geological mapping

16,000

16,000

       

32,000

Topographical mapping

65,800

         

65,800

Database and modelling

 

6,500

6,500

6,500

6,500

6,500

32,500

Bore hole survey

   

8,250

   

8,250

16,500

Totals

81,800

154,500

218,250

223,085

41,585

49,835

769,055


Notes:

             

1. Drilling will be done by an Armenian drilling company –  cost provided

2. Assay work to be outsourced to an independent laboratory (cost to be
confirmed)

3. The geophysical survey will be done by a 3rd party supplier if available and
if this survey is deemed necessary

 

All costs are in-country cost estimates and excludes travel, accommodation and
subsistence

 

17 Page